Title: Jared Sparks to James Madison, 14 November 1831
From: Sparks, Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Boston,
                                
                                November, 14th. 1831
                            
                        
                        My mind has got into a new perplexity about Pinckney’s Draft of a Constitution. By a rigid comparison of that
                            instrument with the Draft of the Committee reported August 6th, they are proved to be essentially, and almost identically,
                            the same thing. It is impossible to resist the conviction, that they proceeded from one and the same source.
                        This being established, the only question is, whether it originated with the committee, or with Mr Pinckney,
                            and I confess that judging only from the face of the thing my impressions incline to the latter. Here are my reasons.
                        1. All the papers referred to the committee were Randolph’s Resolutions as amended, & Patterson’s
                            Resolutions and Pinckney’s Draft without having been altered or considered. The Committee had them in hand nine days.
                            Their Report bears no resemblance in form to either of the sets of resolutions, and contains several important provisions
                            not found in either of them. Is it probable that they would have deserted these, particularly the former, which had been
                            examined seriatim in the Convention & struck out an entirely new scheme (in its form),
                            of which no hints had been given in the debates?
                        2. The language and arrangement of the Report are an improvement upon Pinckney’s Draft. Negligent expressions
                            are corrected, words changed & sentences broken for the better. In short, I think any person examining the two for
                            the first time, without a knowledge of circumstances or of the bearing of the question, would pronounce the Committee’s
                            Report to be a copy of the Draft, with amendments in style, and a few unimportant additions.
                        3. If this conclusion be not sound, it will follow that Mr Pinckney sketched his draft from the Committee’s
                            Report, and in so artful a manner as to make it seem the original, a suspicion I suppose not to be admitted against a
                            member of the Convention for forming the Constitution of the United States.
                        Will you have the goodness to let me know your opinion? If I am running upon a wrong track I should be glad
                            to get out of it, for I like not devious ways, and would fain have light rather than darkness.
                        Gouverneur Morris is in press. There is a great deal about the French Revolution, as well as our own; and you
                            will of course expect a due seasoning of ultra federalism in the last war. But on the whole the work will not be without
                            interest, nor I trust unworthy of our literature and history. It will be in three volumes, the first a memoir &
                            the other two selections from his writings, all of which I hope to send you in January. He has left hardly a scrap of
                            paper on the Subject of the Convention, and consequently I shall have very little to say of that matter. With perfect
                            respect & esteem, I am, Sir, your most obt. Sert.
                        
                            
                                Jared Sparks
                            
                        
                    P. S. You may be assured, Sir, that I have no intention of printing anything on this subject, nor of using
                            your authority in any manner respecting it. I am aware of the delicate situation in which such a step would place you, and
                            you may rely on my discretion. I am greatly puzzled, however, in respect to the extraordinary coincidence between the two
                            drafts. Notwithstanding my reasons above given, I cannot account for the Committee’s following any draft so Servilely,
                            especially with Randolph’s Resolutions before them, and Randolph himself one of their number. I doubt whether any clear
                            light can be gained till Pinckney’s original draft shall be found, which is probably among the papers of one of the
                            Committee. It seems to me that your secretary of the Convention was a very stupid secretary, not to take care of these
                            things better, and to make a better Journal, than the dry bones that now go by that name.
                        I presume you will have no objection to my printing your letter of April 8th. last, respecting Gouverneur
                            Morris in the Convention. It is valuable in many points of view.                        
                            
                            J. S.
                        